DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    752
    525
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    724
    530
    media_image2.png
    Greyscale



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
Pending Claim Tree

    PNG
    media_image3.png
    413
    323
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 1-4,7-12,24-25,28,29,31,33,41 and 59-63 are rejected under 35 U.S.C. 103 as obvious over the combined teachings of NAGASE (US 6,167,637) and KOMURA (US 4,376,705).  NAGASE  discloses a rotatable edge as depicted in Fig. 7 below. Rotation in both directions may not be expressly taught by NAGASE.
KOMURA (US 4,376,705) discloses a “Nutche filter” (column 1, line 11) filtering and drying apparatus has a vertically disposed casing, a bottom plate detachably carried at the bottom of the casing and supporting a filter plate thereon, a valve chamber provided at the central portion of the bottom plate and adapted for discharging cakes in the casing, and an upright rotary shaft disposed in the center of the casing for vertical movement along its own axis and for forward and reverse rotations about its own axis. The rotary shaft is provided at the lowermost end thereof with at least a pair of rotary arms having a plurality of stirring blades. Each of the stirring blades has on one side thereof a face effective to scrape off the cakes to the right and left and, on the other side, another face effective to move the cakes toward the central outlet of the casing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of NAGASE by incorporating forward and reverse rotation of the edge or stirring blades in order to better agitate/manipulate filter cake. The claimed dimensional limitations, the number of protrusions, the range of protruding dimensions and the range of average spacing dimensions between the protrusions and time/frequency of reversal limitations, absent a showing of criticality or unexpected results specifically associated therewith, are seen to be obvious to one of ordinary skill in the art.
Independent Claim 1, as amended on August 19, 2022, now specifies:

    PNG
    media_image4.png
    111
    760
    media_image4.png
    Greyscale

	Independent Claim 24, as amended on August 19, 2022, now specifies:

    PNG
    media_image5.png
    111
    819
    media_image5.png
    Greyscale

	Independent Claim 25, as amended on August 19, 2022, now specifies:

    PNG
    media_image6.png
    115
    819
    media_image6.png
    Greyscale

	While the number of protrusions, the range of protruding dimensions and the range of average spacing dimensions between the protrusions may not be expressly disclosed by the references as applied above, absent a showing of unexpected results or criticality specifically associated with these numerical ranges, they are not seen to patentably distinguish the claimed invention from that of the references as applied above.

    PNG
    media_image7.png
    559
    498
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    279
    723
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    679
    462
    media_image9.png
    Greyscale

	Claims 1-4,7-12,24-25,28,29,31,33,41 and 59-63 are under 35 U.S.C. 103 as obvious over D1 and/or D2 as set forth in the Written Opinion of Record, and further in view of KOMURA (US 4,376,705). The rationale of the Written Opinion is adopted and incorporated herein by reference, and further augmented by the teachings of KOMURA (US 4,376,705).
Claim 1 was previously amended to recite a controller configured to control the rotatable edge during rotation such that the rotatable edge changes direction of rotation at least 2 times per minute. Neither D1 nor D2, either alone or in combination, appear to teach this limitation.

    PNG
    media_image10.png
    347
    825
    media_image10.png
    Greyscale

	KOMURA (US 4,376,705) discloses a “Nutche filter” (column 1, line 11) filtering and drying apparatus has a vertically disposed casing, a bottom plate detachably carried at the bottom of the casing and supporting a filter plate thereon, a valve chamber provided at the central portion of the bottom plate and adapted for discharging cakes in the casing, and an upright rotary shaft disposed in the center of the casing for vertical movement along its own axis and for forward and reverse rotations about its own axis. The rotary shaft is provided at the lowermost end thereof with at least a pair of rotary arms having a plurality of stirring blades. Each of the stirring blades has on one side thereof a face effective to scrape off the cakes to the right and left and, on the other side, another face effective to move the cakes toward the central outlet of the casing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of D1 and/or D2 by incorporating forward and reverse rotation of the edge or stirring blades in order to better agitate/manipulate filter cake. The claimed dimensional limitations, the number of protrusions, the range of protruding dimensions and the range of average spacing dimensions between the protrusions and time/frequency of reversal limitations, absent a showing of criticality or unexpected results specifically associated therewith, are seen to be obvious to one of ordinary skill in the art.
Independent Claim 1, as amended on August 19, 2022, now specifies:

    PNG
    media_image4.png
    111
    760
    media_image4.png
    Greyscale

	Independent Claim 24, as amended on August 19, 2022, now specifies:

    PNG
    media_image5.png
    111
    819
    media_image5.png
    Greyscale

	Independent Claim 25, as amended on August 19, 2022, now specifies:

    PNG
    media_image6.png
    115
    819
    media_image6.png
    Greyscale

	Response to Arguments
Applicant's arguments filed August 19, 2022, have been fully considered but they are not persuasive.
	With respect to the rejection of claims 1-4,7-12,24-25,28,29,31,33,41 and 59-63 are rejected under 35 U.S.C. 103 as obvious over the combined teachings of NAGASE (US 6,167,637) and KOMURA (US 4,376,705), Applicant has asserted:
	Without acceding to the correctness of the rejection, each of independent claims 1, 24, and 25 has been amended to recite that (1) the edge comprises at least 20 protrusions having a protruding dimension of from 1 mm to 2 cm, and (2) the at least 20 protrusions have an average spacing of from 1 mm to 1 cm. It would not have been obvious to incorporate Komura' s forward and reverse rotations into Nagase's system while also using a blade having an edge comprising the properties of the protrusions now recited in claims 1, 24, and 25, at least because Komura's specially designed rotating element does not include these features now recited in claims 1, 24, and 25. 
Komura' s rotating element is shown in its figures. In all cases, the rotating elements include a relatively small number (e.g., 10 in Figs. 2 and 3 of Komura, fewer in other figures) of large, distantly-spaced "stirring blades" that extend from a "rotary arm." The Komura system has the ability to scrape off cake when the rotating element is rotated in one direction and move cake toward a central outlet when the rotating element is rotated in the other direction-which is Komura' s explicitly stated reason for rotating the rotating element in two directions-because the blades are sized, spaced, and contoured to achieve this effect. See, for example, Komura' s description of the design of the stirring blades and their function from Col. 3, line 65 to Col. 4, line 40. If, as the Patent Office has asserted, a person of ordinary skill in the art would have modified Nagase to incorporate Komura' s rotation in multiple directions in order to achieve both cake scraping and cake movement (which is not necessarily conceded), they would have done so by incorporating the entirety of Komura' s rotating element into the Nagase system. Such a combined system would not include, at least, the features that have been newly added to independent claims 1, 24, and 25, and accordingly, the Patent Office's proposed combination of Nagase and Komura would not include each and every feature of amended claims 1, 24, and 25. 
For at least the reasons outlined above, the Patent Office's proposed combination of Nagase and Komura does not render obvious independent claims 1, 24, and 25, and these claims are patentable over Nagase and Komura. The remaining claims that stand rejected on this ground depend from claim 1, 24, or 25, and are therefore also patentable over Nagase and Komura for at least the reasons outlined above. 
Accordingly, withdrawal of the rejections on these grounds is respectfully requested.

	

With respect to the rejection of claims 1-4,7-12,24-25,28,29,31,33,41 and 59-63 are under 35 U.S.C. 103 as obvious over D1 and/or D2 as set forth in the Written Opinion of Record, and further in view of KOMURA (US 4,376,705), Applicant has asserted:
	As noted above, without acceding to the correctness of the rejection, each of independent claims 1, 24, and 25 has been amended to recite that (1) the edge comprises at least 20 protrusions having a protruding dimension of from 1 mm to 2 cm, and (2) the at least 20 protrusions have an average spacing of from 1 mm to 1 cm. Komura' s rotating element does not include, at least these features. As explained above, if a person of ordinary skill in the art were to modify a system to include Komura's dual-direction rotation, they would only have done so to achieve Komura's stated purpose (i.e., scarping off cake when the rotating element is rotated in one direction and moving cake toward a central outlet when the rotating element is rotated in the other direction), and Komura' s stated purpose is achieved by using the rotating element Komura describes. For at least these reasons, the Patent Office's proposed combinations of D1 and Komura and of D2 and Komura would necessarily result in the formation of a modified system that does not include all features of amended independent claims 1, 24, and 25. 
For at least the reasons outlined above, the Patent Office's proposed combination of D1 and/or D2 and Komura does not render obvious independent claims 1, 24, and 25, and these claims are patentable over D1 and/or D2 and Komura. The remaining claims that stand rejected on this ground depend from claim 1, 24, or 25, and are therefore also patentable over D1 and/or D2 and Komura for at least the reasons outlined above. 
Accordingly, withdrawal of the rejections on these grounds is respectfully requested.

Applicant’s argument’s with respect to both rejections under Section 103 set forth in the Final Office Action of May 19, 2022, and modified above are noted, and have been carefully considered.
From Applicant’s Specification (Emphasis Added):
In some embodiments, the edge comprises at least 5 protrusions (or at least 10 protrusions, or at least 20 protrusions) spaced periodically along the edge facing the filtration medium. For example, in FIG. 1E, fin 140 comprises 23 protrusions along edge 143, which face the filtration medium after assembly. Similarly, in FIG. 1H, edge 143 comprises 23 protrusions which face the filtration medium after assembly.
In some embodiments, at least a portion (or all) of the plurality of protrusions have a protruding dimension of at least 1 mm, at least 2 mm, at least 5 mm, or more. In certain embodiments, at least a portion (or all) of the plurality of protrusions have a protruding dimension of up to 10 mm, up to 2 cm, or more. Combinations of these ranges are also possible. Other ranges are also possible.
	As used herein a "lateral dimension" of a protrusion refers to the 
dimension of the protrusion that is parallel to the edge from which it protrudes. For 
example, in FIG. 1F, protrusion 141B comprises lateral dimension 146. In some 
 embodiments, at least a portion (or all) of the plurality of protrusions have a lateral dimension of at least 1 mm, at least 2 mm, at least 5 mm, or more. In certain 
embodiments, at least a portion (or all) of the plurality of protrusions have a lateral 
dimension of up to 10 mm, up to 2 cm, or more. Combinations of these ranges are also 
possible. Other ranges are also possible.
	The protrusions may have, in some embodiments, a particular spacing. In some 
embodiments, the average spacing between the plurality of protrusions on the edge is at least 1 mm. In some embodiments, the average spacing between the plurality of 
protrusions on the edge is from 1 mm to 1 cm. Such spacings may, in some 
embodiments, aid in the breakup of agglomerates and/or crystals containing an API. It 
should be understood that the use of such spacings is not required, and in other 
embodiments, other spacings may be used.
	Applicant’s Specification does not support Applicant’s arguments that the claims should be allowed based on the numerical range of protrusions, the range of spacing dimensions or the range of protruding dimensions claimed. Applicant’s Specification does not associate or assert any unexpected results or criticality associated with any of the added limitations. Rather, it is clear that “other” ranges or metrics “may be used” or “are also possible.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776